IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER DAVIS,                          §
                                            §      No. 154, 2014
      Defendant-Below,                      §
      Appellant,                            §      Court Below: Superior Court
                                            §      of the State of Delaware in
      v.                                    §      and for New Castle County
                                            §
STATE OF DELAWARE,                          §
                                            §
      Plaintiff-Below,                      §
      Appellee.                             §

                             Submitted: October 8, 2014
                              Decided: October 8, 2014

      Before STRINE, Chief Justice, RIDGELY and VALIHURA, Justices.

                                      ORDER

      This 8th day of October 2014, upon consideration of the briefs of the parties

and the record in this case, it appears to the Court that:

      Appellant seeks reversal of the judgment of conviction entered against him.

We have considered the arguments he now makes and conclude that they lack

merit, and affirm for the reasons set forth by the Superior Court in its decision and

order of February 28, 2014. The judgment of conviction is therefore AFFIRMED.



                                                BY THE COURT:

                                                /s/ Leo E. Strine, Jr.
                                                Chief Justice